ACCEPTED
                                                                                                14-15-00024-CV
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           5/19/2015 3:51:51 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK


                             No. 14-15-00024-CV
                                                                              FILED IN
                    IN THE FOURTEENTH COURT OF APPEALS14thHOUSTON,
                                                           COURT OF APPEALS
                                                                     TEXAS
                              HOUSTON, TEXAS          5/19/2015 3:51:51 PM
                                                                    CHRISTOPHER A. PRINE
                                                                           Clerk
                         MICROSOFT CORPORATION,
                                                           Appellant,
                                           v.

                              MICHAEL MERCIECA,
                                                            Appellee.

              On Appeal from the 353rd District Court, Travis County, Texas
                       Trial Court Cause No. D-1-GN-11-00130
                          The Honorable Tim Sulak, Presiding


       AGREED MOTION TO AMEND SCHEDULING ORDER


      Microsoft Corporation (“Microsoft”) respectfully files this agreed motion to

amend scheduling order, in support thereof, shows the following:

      1.    On February 23, 2015, Microsoft filed its Appellant’s Brief.

      2.    Thereafter, counsel for the parties conferred and agreed upon a

briefing schedule that would permit Michael Mercieca (“Mercieca”) to file a

combined appellee/cross-appellant’s brief on March 25, 2015. The agreement also

encompassed a schedule and word limits for all subsequent briefs. See Exhibit A.

      3.    On March 12, 2015, this Court entered an order granting the joint

motion. See Exhibit B.
      4.      Thereafter, Mercieca sought and obtained additional extensions, such

that his combined appellee/cross-appellent’s brief was filed on May 15, 2015.

      5.      The Court’s docket for this case currently states that a “reply” is due

on June 15 and a “response” is due on July 6. See Exhibit C.

      6.      A postcard notification dated May 12, 2014, which granted

Mercieca’s last extension request, described the remaining deadlines more

specifically as follows:

    “Microsoft’s response [to the cross-appellant’s brief] is now due June 15,

      2015”

    “Microsoft’s reply [in support of its appellant’s brief] and Mercieca’s reply

      [in support of his cross-appellant’s brief] now due July 6, 2015.”

See Exhibit D. These deadlines reflect the sequence anticipated by the parties’

agreement that this Court previously sanctioned. See Exhibit B.

      7.      Because the calendar entries on the Court’s electronic docket (Exhibit

C) and the deadlines described in the Clerk’s notification (Exhibit D) are not

precisely the same, the parties respectfully ask that the Court enter an amended

order clarifying that all remaining briefs are due as follows:

    Microsoft’s response to the cross-appellant’s brief is due June 15, 2015;

    Microsoft’s reply [in support of its appellant’s brief] and Mercieca’s reply

      [in support of his cross-appellant’s brief] are due on July 6, 2015.
                           CONCLUSION AND PRAYER

      For the foregoing reasons, Microsoft respectfully asks, and Mercieca agrees,

that this Court grant the agreed motion to amend scheduling order and direct the

Clerk to amend the electronic docket to reflect the specific deadlines described

above.

                                        Respectfully submitted,

                                        BECK REDDEN LLP

                                        By: /s/ Gretchen S. Sween
                                           Eric J.R. Nichols
                                           State Bar No. 14994900
                                           enichols@beckredden.com
                                           Gretchen S. Sween
                                           State Bar No. 24041996
                                           gsween@beckredden.com
                                        515 Congress Avenue, Suite 1750
                                        Austin, TX 78701
                                        (512) 708-1000
                                        (512) 708-1002 (Fax)

                                           Russell S. Post
                                           State Bar No. 00797258
                                           rpost@beckredden.com
                                           Kate Skagerberg
                                           State Bar No. 24058578
                                           kskagerberg@beckredden.com
                                        1221 McKinney Street, Suite 4500
                                        Houston, TX 77010
                                        (713) 951-3700
                                        (713) 951-3720 (Fax)

                                        COUNSEL FOR APPELLANT/CROSS-
                                        APPELLEE MICROSOFT
                                        CORPORATION
                                         SMITH LAW GROUP, P.C.

                                         By: /s/ D. Todd Smith by permission
                                            D. Todd Smith
                                            State Bar No. 00797451
                                            todd@appealsplus.com
                                         1250 Capital of Texas Highway South
                                         Austin, TX 78746
                                         (512) 439-3230
                                         (512) 439-3232 (Fax)

                                         LEAD APPELLATE COUNSEL FOR
                                         APPELLEE/CROSS-APPELLANT
                                         MICHAEL MERCIECA


                           CERTIFICATE OF SERVICE

       I hereby certify that on May 19, 2015, a true and correct copy of the
foregoing has been served on all counsel of record by the e-filing service provider,
if registered, otherwise by email, as follows:

                                  Paul T. Morin
                              pmorin@austin.rr.com
                                 Roy A. Pollack
                             roypollack@yahoo.com
                                503 W. 14th Street
                                Austin, TX 78701

                                 D. Todd Smith
                            Smith Law Group, P.C.
                            todd@appealsplus.com
                      1250 Capital of Texas Highway South
                         Three Cielo Center, Suite 601
                               Austin, TX 78746

           Counsel for Appellee/Cross-Appellant, Michael Mercieca

                                         /s/ Gretchen S. Sween
                                         Gretchen S. Sween
Exhibit A
Order filed March 12, 2015




                                                     In The




                                          NO. 14-15-00024-CV


    APPELLANT, MICROSOFT CORPORATION// CROSS-APPELLANT,
                   MICHAEL MERCIECA, Appellant

                                                        v.
APPELLEE, MICHAEL MERCIECA// CROSS-APPELLEE, MICROSOFf
                   CORPORATION, Appellee


                          On Appeal from the 345th District Court
                                   Travis County, Texas
                          Trial Court Cause No. D-1-GN-11-001 030

                                                    ORDER

        The parties to this appeal filed a joint motion to adopt a briefing schedule
and for leave to assert cross-points in appellee's brief. The motion is granted.
Accordingly, we order the following:'


1
M iscrosoft 's opening brief as appellant was filed February 23, 2015.
• Mercieca's brief as appellee/cross-appellant shall be due no later than
   March 25, 2015 25,000-word limit, 15,000 for the appellee's portion
   and 10,000 for the cross-appellant's portion);

• Microsoft's response to Mercieca's cross-appeal shall be due 30 days
   after Mercieca's opening brief is filed (10,000-word limit);

• Microsoft's reply brief as appellant and Mercieca's reply brief as
   cross-appellant shall be due 20 days after Microsoft's response to
   Mercieca's cross-appeal is filed (7,500-word limit for each brief).




                            PERCURIAM
Exhibit B
Order filed March 12, 2015




                                                     In The




                                          NO. 14-15-00024-CV


    APPELLANT, MICROSOFT CORPORATION// CROSS-APPELLANT,
                   MICHAEL MERCIECA, Appellant

                                                        v.
APPELLEE, MICHAEL MERCIECA// CROSS-APPELLEE, MICROSOFf
                   CORPORATION, Appellee


                          On Appeal from the 345th District Court
                                   Travis County, Texas
                          Trial Court Cause No. D-1-GN-11-001 030

                                                    ORDER

        The parties to this appeal filed a joint motion to adopt a briefing schedule
and for leave to assert cross-points in appellee's brief. The motion is granted.
Accordingly, we order the following:'


1
M iscrosoft 's opening brief as appellant was filed February 23, 2015.
• Mercieca's brief as appellee/cross-appellant shall be due no later than
   March 25, 2015 25,000-word limit, 15,000 for the appellee's portion
   and 10,000 for the cross-appellant's portion);

• Microsoft's response to Mercieca's cross-appeal shall be due 30 days
   after Mercieca's opening brief is filed (10,000-word limit);

• Microsoft's reply brief as appellant and Mercieca's reply brief as
   cross-appellant shall be due 20 days after Microsoft's response to
   Mercieca's cross-appeal is filed (7,500-word limit for each brief).




                            PERCURIAM
Exhibit C
Case Detail                                                                                                                      Page 1 of 3




      CASE:               14-15-00024-CV
      DATE FILED:         01/08/2015


      CASE TYPE:          MISCELLANEOUS/OTHER CIVIL


      STYLE:              APPELLANT, MICROSOFT CORPORATION// CROSS-APPELLANT, MICHAEL MERCIECA


      V.:                 APPELLEE, MICHAEL MERCIECA// CROSS-APPELLEE, MICROSOFT CORPORATION


      ORIG PROC:          NO


      TRANSFER FROM:      3RD COURT OF APPEALS


      TRANSFER IN:        01/08/2015


      TRANSFER CASE:      03-14-00747-CV


      TRANSFER TO:


      TRANSFER OUT:


      PUB SERVICE:




    A P P E L L A TE B R I E F S


        DATE            EVENT TYPE                                             DESCRIPTION       DOCUMENT

                                                                                                 BRIEF      [ PDF/2.10 MB ]
        05/15/2015      BRIEF FILED - ORAL ARGUMENT REQUESTED                  APPELLEE
                                                                                                 NOTICE          [ PDF/91 KB ]


                                                                                                 BRIEF      [ PDF/8.24 MB ]
        02/23/2015      BRIEF FILED - ORAL ARGUMENT REQUESTED                  APPELLANT
                                                                                                 NOTICE          [ PDF/91 KB ]




    CASE EVENTS


        DATE                    EVENT TYPE               DESCRIPTION           DISPOSITION          DOCUMENT

                                                                                                         BRIEF

                                BRIEF FILED - ORAL                                                       [ PDF/2.10 MB ]
        05/15/2015              ARGUMENT                 APPELLEE
                                                                                                         NOTICE
                                REQUESTED
                                                                                                         [ PDF/91 KB ]


                                                                                                         MOTION
        05/15/2015              MOTION FILED             APPELLEE
                                                                                                         [ PDF/205 KB ]


                                APPELLEES        BRIEF
        05/15/2015
                                DUE
                                MOTION        FOR
                                EXTENSION OF TIME                                                        NOTICE
        05/12/2015                                       APPELLEE              GRANTED
                                TO    FILE  BRIEF                                                        [ PDF/89 KB ]
                                DISPOSED

                                MOTION           FOR                                                     MOTION
        05/07/2015              EXTENSION OF TIME        APPELLEE
                                                                                                         [ PDF/160 KB ]
                                TO FILE BRIEF FILED




http://www.search.txcourts.gov/Case.aspx?cn=14-15-00024-CV&coa=coa14&p=1                                                          5/19/2015
Case Detail                                                                                        Page 2 of 3



       DATE           EVENT TYPE               DESCRIPTION         DISPOSITION   DOCUMENT

                      APPELLEES        BRIEF
       04/24/2015                              CROSS-APPELLANT
                      DUE

                      MOTION           FOR                                       MOTION
       04/23/2015     EXTENSION OF TIME        APPELLEE
                                                                                 [ PDF/156 KB ]
                      TO FILE BRIEF FILED

                      MOTION        FOR
                      EXTENSION OF TIME                                          NOTICE
       04/02/2015                              CROSS-APPELLANT     GRANTED
                      TO    FILE  BRIEF                                          [ PDF/95 KB ]
                      DISPOSED
       04/01/2015     REPLY BRIEF DUE
                      APPELLEES        BRIEF
       03/25/2015
                      DUE

                      MOTION           FOR                                       MOTION
       03/17/2015     EXTENSION OF TIME        CROSS-APPELLANT
                                                                                 [ PDF/166 KB ]
                      TO FILE BRIEF FILED

                                                                                 NOTICE
       03/12/2015     ORDER ENTERED
                                                                                 [ PDF/91 KB ]


                                               JOINT - APPELLANT                 MOTION
       02/25/2015     MOTION FILED
                                               AND APPELLEE                      [ PDF/191 KB ]


                                                                                 BRIEF

                      BRIEF FILED - ORAL                                         [ PDF/8.24 MB ]
       02/23/2015     ARGUMENT                 APPELLANT
                                                                                 NOTICE
                      REQUESTED
                                                                                 [ PDF/91 KB ]


                      APPELLANTS       BRIEF
       02/23/2015
                      DUE

       02/03/2015     LETTER FILED             APPELLEE
       01/30/2015     CLERKS RECORD DUE

                      SUPPLEMENTAL                                               NOTICE
       01/23/2015     CLERKS    RECORD         APPELLANT
                                                                                 [ PDF/90 KB ]
                      FILED

                      CLERKS       RECORD                                        NOTICE
       01/23/2015                              APPELLANT
                      FILED                                                      [ PDF/103 KB ]


                      DOCKETING
       01/08/2015                              APPELLANT
                      STATEMENT FILED

                      CASE TRANSFERRED
                      TO   THIS   COURT                                          NOTICE
       01/08/2015
                      FROM      ANOTHER                                          [ PDF/118 KB ]
                      COURT OF APPEALS

                      CASE TRANSFERRED
                      FROM THIS COURT
       01/08/2015
                      TO ANOTHER COURT
                      OF APPEALS
                      RECORD       CHECKED
       12/16/2014
                      OUT

       12/10/2014     EXHIBITS FILED           COURT REPORTER

                      REPORTERS RECORD                                           NOTICE
       12/10/2014                              COURT REPORTER
                      FILED                                                      [ PDF/74 KB ]




http://www.search.txcourts.gov/Case.aspx?cn=14-15-00024-CV&coa=coa14&p=1                            5/19/2015
Case Detail                                                                                                             Page 3 of 3



        DATE                 EVENT TYPE               DESCRIPTION       DISPOSITION          DOCUMENT

                             NOTICE OF APPEAL                                                   NOTICE
        12/09/2014           FILED IN COURT OF        CROSS-APPELLANT
                                                                                                [ PDF/83 KB ]
                             APPEALS

                             DOCKETING
        12/04/2014                                    APPELLANT
                             STATEMENT FILED
                             NOTICE OF APPEAL                                                   NOTICE
        11/24/2014           FILED IN COURT OF        APPELLANT
                                                                                                [ PDF/78 KB ]
                             APPEALS




    CA L E N DA R S


        SET DATE                             CALENDAR TYPE                    REASON SET

                                                                              EXTENSION OF         TIME         TO   FILE
        05/15/2015                           MOTION
                                                                              APPELLEES BRIEF

        06/15/2015                           STATUS                           REPLY BRIEF DUE

        07/06/2015                           STATUS                           RESPONSE DUE




    PARTIES


        PARTY                                PARTYTYPE                        REPRESENTATIVE

                                                                              GRETCHEN S. SWEEN
        MICROSOFT CORPORATION                APPELLANT                        ERIC NICHOLS
                                                                              KATHRYN SKAGERBERG

                                                                              ROY A. POLLACK
        MERCIECA, MICHAEL                    APPELLEE                         D. TODD SMITH
                                                                              PAUL T. MORIN




    TR I AL C O U RT I NF O R M A T I O N


      COURT:                     345TH DISTRICT COURT


      COUNTY:                    TRAVIS


      COURT JUDGE:               HONORABLE TIM SULAK


      COURT CASE:                D-1-GN-11-001 030


      COURT REPORTER:            RHONDA WATSON


      PUNISHMENT:




http://www.search.txcourts.gov/Case.aspx?cn=14-15-00024-CV&coa=coa14&p=1                                                    5/19/2015
Exhibit D
                                                                                              I IU; CUJ'Y




        r~
         ~~ FOURTEENTH COURT OF APPEALS
        ~ " 301 Fannin, Suite 245
         ";.'."/      Houston, Texas 77002
     ..::;~t:,,..•
                                                                            Tuesday, May 12, 2015


RE :                  Case No. 1 4 -15-00024 -CV

Style: Appellant, Microsoft Corporation// Cross-Appellant, Michael Mercieca
    v. Appellee, Michael Mercieca// Cross- Appellee , Microsoft Corporat i o n

     Please be advised that on this date                           the Court GRANTED APPELLEE'S
motion to extend time to file their brief in                       the above ca u se, time extended
to and i ncluding May 15, 2015. Microsoft's                        rosponse is now due June 15,
?015, Microsoft's reply and Mercieca's reply                      now due July 6, 2015.


T.       c.          Case # O-l-GN-11-001 030                             Christopher Prine, Cl erk

                                             D. Todd Smith
                                             Smith Law Gr oup, P . C.
                                             1 250 Capital o f Texas Highway South
                                             Three Cielo Center, Suite 601
                                             Austin, TX 78746
                                             DELIVERED VIA E-MAIL




     r.Sl"~7;~~'l FOURTEENTH COURT OF APPEALS
      ~ 301 Fannin, Suite 245
          •.Jf"
      ...:t:··
                      Houston, Texas 77002
                                                                            Tuesday, May 12, 2015


RE :                  Case No . 14- 1 5-00024-CV

Style : App ellant , Microsof t Corporation/ / Cross - Appellant , Michael Merc i eca
    v . Appellee, Mi chael Mercieca// Cross - Appellee , Mic rosoft Corporation

      Please be advised that on this date                          t he Court GRANTED APPBLLEE' S
motion to extend time to file their brief in                       the above cause, time extended
Lo and including May 15, 2015. Microsof t 's                       response is now due June 15,
2015 , Mi crosoft' s reply and Mercieca ' s reply                 now due July 6, 2015.


T. C. Case # D- 1 -GN-11-001 030                                          Christop her Prine , Clerk

                                             Gretchen S. Sween
                                             Beck Redden LLP
                                             5 15 Congress Avenue, Suite 1 750
                                             Austin, TX 78701
                                             DELIVERED VIA E-MAIL